Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10, 17, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0149206 A1 (hereinafter Shigehisa) in view of U.S. Patent Application Publication 2014/0226134 A1 (hereinafter Seetzen).

The limitation “acquiring image information” is taught by Shigehisa (Shigehisa’s system obtains distribution data corresponding to slides/pages of a presentation from the hard drive, e.g. paragraphs 298, 311-314 with reference to embodiment 2, and paragraph 314 refers to the corresponding feature of embodiment 1, e.g. paragraphs 139-143.)
The limitation “selecting part of an image included in the image information as a display subject image; and controlling the projection unit to project (i) the display subject image selected in the selecting and (ii) an image synthesizing area image, the image synthesizing area image comprising a descriptive image indicating a handwriting area, wherein the descriptive image comprises an image selected from among a black image, a grey image, and a white image” is taught by Shigehisa (Shigehisa’s system allows a user to designate an area of the projection to be used for handwriting, e.g. paragraphs 319-333, 342-350 with reference to embodiment 2, and paragraph 343 refers to the corresponding feature of embodiment 1, e.g. paragraphs 171-213, with reference to figures 12a and 12b showing different designated areas.  Shigehisa’s system, in the example of figure 14a, described in paragraphs 197-204, selects part of the 
The limitation “the black image is an image formed by switching off projection light, and each of the grey image and the white image is formed by the projection light” is partially taught by Shigehisa (Shigehisa does not address turning off the projection light, such that displaying any of the monochrome or color images would be performed by keeping the projection light on.)  However, this limitation is suggested by Seetzen (Seetzen describes the use of dual modulation displays, e.g. paragraphs 3-5, 18-24, used in a cinema projector display device, e.g. claims 1-22.  Seetzen, paragraph 24, indicates that one benefit of dual modulation displays is producing purer blacks and by extension improved contrast ratios, which can be achieved by turning on and off the backlight light sources in an area which is intended to be pure black.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shigehisa’s whiteboard projection system to use Seetzen’s dual modulation projector technology in order to produce purer blacks and improve the contrast ratio.  It is noted that the modification is a direct 
Regarding claim 5, the limitation “a memory unit configured to store the image synthesizing area image in advance, wherein the processor superposes the display subject image and the image synthesizing area image acquired from the memory unit on each other and controls the projection unit to project a resulting superposed image” is taught by Shigehisa (Shigehisa teaches that either null data or data describing a prescribed color is stored for the handwriting region, e.g. paragraphs 201, 204, which is combined with the selected portion of the presentation image for display, e.g. paragraphs 198-203, figure 14a.)
Regarding claim 10, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.
Regarding claim 17, the limitation “wherein the controlling controls such that the display subject image and the descriptive image are displayed simultaneously on a projection target object” is taught by Shigehisa (Shigehisa, e.g. paragraph 343, 198-204, teaches that the presentation image and the handwriting area image are displayed simultaneously by projection onto the whiteboard surface.)
Regarding claim 18, the limitation “wherein the handwriting area comprises an area of the projection target object on which handwriting can be performed by a user” is taught by Shigehisa (Shigehisa, e.g. paragraphs 301, 343, teaches that the whiteboard can be written on by a user.)

Regarding claim 22, the limitation “wherein each of the black image, the grey image, and the white image is formed by controlling the amount of outputted projection light” is taught by Shigehisa in view of Seetzen (Seetzen, paragraph 24, teaches that the dual modulation projector adjusts brightness for different areas depending on whether the area of the image is dark or bright.  In the case of the black and white images, this corresponds to completely off or completely on, respectively.  In the case of the grey image, the intensity would depend on the shade of grey, i.e. Seetzen indicates that in addition to on and off, the intensity of the light sources can be controlled.)

Claims 2-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0149206 A1 (hereinafter Shigehisa) in view of U.S. Patent Application Publication 2014/0226134 A1 (hereinafter Seetzen) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2007/0257927 A1 (hereinafter Sakanishi).
Regarding claim 2, the limitation “a communication unit, wherein the communication unit acquires positional information on the display subject image together with the image information from a terminal, and wherein the processor selects an image of an area specified by the positional information from the image information and extracts the image as the display subject image” is not explicitly taught by Shigehisa (Shigehisa describes loading the presentation image from memory rather than receiving it from a terminal, e.g. paragraphs 139-143, 298 and determining the position information based on user input to indicate an area of the projected image, e.g. paragraphs 148-158, 322-333.  Shigehisa does not teach that the presentation image and/or area coordinates are received by a communication unit from a terminal device.)  However, this limitation is suggested by Sakanishi (Sakanishi describes a projector and PC, e.g. abstract, where the projector comprises a communication unit, e.g. paragraph 104, and the PC transmits an image displayed thereon to the projector’s communication unit for projection by the projector, e.g. paragraph 101.  Sakanishi further suggests that the user of the PC may indicate area coordinates corresponding to the portion of the transmitted image to be projected by the projector, e.g. paragraph 122, 130, 165-171.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shigehisa’s whiteboard projection system, using Seetzen’s 
Regarding claim 3, the limitation “wherein the positional information comprises a display position of a display frame of a predetermined application that is displayed on a display unit of the terminal” is taught by Shigehisa in view of Sakanishi (Sakanishi teaches that the area for display may be selected based on a frontmost window of the display, e.g. figure 12, paragraphs 165-167.)
Regarding claim 4, the limitation “wherein the positional information comprises a display position of a display frame of a predetermined application that is displayed on a display unit of the terminal, the display frame being selected through an operation executed by a user” is taught by Shigehisa in view of Sakanishi (Sakanishi teaches that 
Regarding claim 8, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above, i.e. Sakanishi teaches that the user indicates the area as in figure 13, paragraphs 168-171, and communicates that area to the projector, e.g. paragraphs 122, 130, indicating that the PC transmits the specified area to the projector, and the projector determines and transmits the specified area to the display output, i.e. for projection.  This is analogous to Shigehisa’s selection of the specified area performed by the projection device, i.e. paragraphs 171-179, 197-204, 344, except that when performing Sakanishi’s alternative PC display projection technique, the presentation image and display area are transmitted from the PC.

Claims 7, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0149206 A1 (hereinafter Shigehisa) in view of U.S. Patent Application Publication 2014/0226134 A1 (hereinafter Seetzen) as applied to claim 1 above, and further in view of “Crowdboard: Augmenting In-Person Idea Generation with Real-Time Crowds” by Salvatore Andolina, et al. (hereinafter Andolina).
	Regarding claim 7, the limitation “wherein the descriptive image further comprises, with the image selected from among the black image, the grey image, and the white image as a background, at least one of a ruled line image, a cell image, a grid 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shigehisa’s whiteboard projection system, using Seetzen’s dual modulation projector technology, to include Andolina’s background color selection controls for the writing area in order to allow the user to select different background colors for the handwriting area.  As noted above, Shigehisa’s system already supports displaying different monochrome or color images for the handwriting area, as well as displaying write area patterns over a white background, and although Shigehisa does not explicitly teach combining the two, 
Regarding claim 19, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 17 above.
Regarding claim 20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 18 above.

Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0149206 A1 (hereinafter Shigehisa) in view of U.S. Patent Application Publication 2014/0226134 A1 (hereinafter Seetzen) in view of U.S. Patent Application Publication 2007/0257927 A1 (hereinafter Sakanishi).
Regarding claim 11, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 1, 2, and 4 above.
Regarding claim 12, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above.
Regarding claim 15, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 8 above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0149206 A1 (hereinafter Shigehisa) in view of U.S. Patent Application Publication 2014/0226134 A1 (hereinafter Seetzen) in view of U.S. Patent Application Publication 2007/0257927 A1 (hereinafter Sakanishi) as applied to claim 11 above, and further in view of “Crowdboard: Augmenting In-Person Idea Generation with Real-Time Crowds” by Salvatore Andolina, et al. (hereinafter Andolina).
Regarding claim 14, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 7 above.


Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0149206 A1 (hereinafter Shigehisa) in view of U.S. Patent Application Publication 2014/0226134 A1 (hereinafter Seetzen) in view of U.S. Patent Application Publication 2007/0257927 A1 (hereinafter Sakanishi) as applied to claims 2 and 11 above, and further in view of U.S. Patent Application 2013/0298029 A1 (hereinafter Natori).
Regarding claim 9, the limitation “wherein in the case where the positional information is nullified, the processor controls the unit not to project the display subject image, but to project the image synthesizing area” is partially taught by Shigehisa in view of Sakanishi (Shigehisa does not teach ceasing display of the handwriting area when the slideshow is finished, per se, but is also silent with respect to the behavior of the system after the slideshow is completed, e.g. figure 7, S22.  Sakanishi indicates that the system may respond to a PC disconnecting or cancelling display by presenting a stored or black image, e.g. paragraphs 157, 161-163.  In the combined system, the positional information may be nullified, i.e. the PC may cancel display or disconnect, but 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shigehisa’s whiteboard projection system, including using Seetzen’s dual modulation projector technology, incorporating Sakanishi’s PC display projection technique as an alternative to a prepared slide/page display, to revert to a default whiteboard mode when a PC cancels display or disconnects during use of Sakanishi’s PC display projection alternative, as suggested by Natori.  That is, Natori teaches in a projector system analogous to Shigehisa’s system, that when there is no source image to project, the system should default to a full projection area whiteboard mode, such that in the combined system, one of ordinary skill in the art would be motivated to modify Shigehisa’s whiteboard projection system to default to a full projection area whiteboard mode when Sakanishi’s PC cancels display or disconnects.
Regarding claim 16, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 9 above.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 3/10/21, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 103 in view of Shigehisa, Chou, Sakanishi,  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shigehisa, Seetzen, Sakanishi, Andolina, and Natori.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROBERT BADER/Primary Examiner, Art Unit 2619